 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   SARA WINSLOW (DC Bar No. 457643)
 3 Chief, Civil Division
   Assistant United States Attorney
 4
          450 Golden Gate Avenue, Box 36055
 5        San Francisco, California 94102-3495
          Telephone: (415) 436-6925
 6        FAX: (415) 436-6748
          Sara.winslow@usdoj.gov
 7
   Attorneys for Defendants
 8
                                   UNITED STATES DISTRICT COURT
 9
                                 NORTHERN DISTRICT OF CALIFORNIA
10
                                       SAN FRANCISCO DIVISION
11

12   HENGJIANG NIE,
                                                          C 19-04090 JCS
13                            Plaintiff,

14          v.                                            STIPULATION TO DISMISS

15   KEVIN K. McALEENAN, Acting Secretary of
     the Department of Homeland Security, et al.,
16
                               Defendants.
17

18

19       Plaintiff, appearing pro se, and Defendants, by and through their attorney of record, hereby stipulate,

20 pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), to dismissal of the above-entitled action without prejudice in

21 light of the fact that the United States Citizenship and Immigration Services adjudicated plaintiff’s

22 application for adjustment of status.

23 ///

24 ///

25 ///

26

27

28
     Stip to Dismiss
     C 19-04090 JCS                                   1
                                  ISTRIC
                             TES D      TC
                           TA


                                                     O
                      S




                                                      U
                     ED




                                                       RT
                                                    D
                                          RDERE
                 UNIT




                                  OO
Dated: 9/30/19            IT IS S

                                                 Spero        R NIA
                                       seph C.
                 NO




                               Judge Jo
                                                             FO
                  RT




                                                         LI



                          ER
                      H




                                                         A




                               N                         C
                                                 F
                                   D IS T IC T O
                                         R
